Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 1 of 29 PageID #: 748




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       NUTRIBAND, INC.,
                                 Plaintiff,                MEMORANDUM & ORDER
                                                           19-CV-2511 (NGG) (SJB)
                     -against-
       RAYMOND KALMAR, PAUL MURPHY,
       MICHELLE POLLY-MURPHY, ADVANCED
       HEALTH BRANDS, INC., and TD
       THERAPEUTIC, INC.,
                                 Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Nutriband, Inc. (“Nutriband”) brings this action against
             Raymond Kalmar, Paul Murphy, Michelle Polly-Murphy (the “In-
             dividual Defendants”), Advanced Health Brands, Inc., and TD
             Therapeutic, Inc. (the “Corporate Defendants”) (collectively “De-
             fendants”) alleging violations of Section 10(b), Rule 10b-5, and
             Section 20(a) of the Securities Exchange Act of 1934, 15 U.S.C.
             § 78j(b), and common law fraud. (See Compl. (Dkt. 1).) Before
             the court is the Individual Defendants’ motion to dismiss Nutrib-
             and’s claims pursuant to Federal Rules of Civil Procedure
             12(b)(2) and 12(b)(6). (See Mot. to Dismiss (“Mot.”) (Dkt. 28).)
             For the reasons stated below, the Individual Defendants’ motion
             is DENIED.

                 BACKGROUND

             Nutriband is a company principally engaged in the development
             of a portfolio of transdermal pharmaceutical products. (Compl. ¶
             15.) These products are patches that adhere to the skin and
             through which various ingredients (such as health supplements
             or other pharmaceuticals) pass over time, providing an alterna-
             tive delivery mechanism to traditional oral tablets. (Id. ¶ 22.) As
             of 2016, Nutriband’s transdermal patch line solely consisted of




                                              1
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 2 of 29 PageID #: 749




             over-the-counter nutritional health supplements and did not in-
             clude patches containing pharmaceutical ingredients. (Id. ¶ 24.)
             However, Nutriband was interested in expanding its business
             and product lines to include pharmaceutical patches. (Id.)
             In December 2016, Defendant Kalmar sent an unsolicited email
             to Nutriband inquiring whether Nutriband was interested in en-
             tering into a partnership with the Corporate Defendants. (Id. ¶
             25.) Kalmar, who held himself out as the CEO of the Corporate
             Defendants, explained in his email that the Corporate Defend-
             ants were sister-healthcare companies with a focus on developing
             transdermal patch delivery technology for drugs, vitamins, and
             minerals. (Id. ¶ 26.) Kalmar further wrote that the Corporate De-
             fendants had a network of independent sales representatives
             with connections at health food stores and independent pharma-
             cies. (Id. ¶ 27.)
             Given Kalmar’s representations and Nutriband’s interest in ex-
             panding into pharmaceutical patches, Nutriband entered into
             partnership discussions with the Corporate Defendants. (Id. ¶
             30.) Nutriband alleges that throughout these discussions, Kalmar
             made false and misleading statements about, inter alia, the exist-
             ence of a team of sales representative with contacts across the
             United States; an imminent deal with Home Depot in which
             Home Depot would purchase 1.2 million insect repellant patches
             from the Corporate Defendants; the scope of the Corporate De-
             fendants’ leadership team, including representing that the
             Corporate Defendants had a CFO; the existence of “doing-busi-
             ness-as” (“DBA”) business units within the companies; an
             existing customer base; and significant projected sales revenue.
             (See Id. ¶¶ 31-59.) Nutriband also alleges that, throughout the
             partnership negotiations, Kalmar failed to disclose his criminal
             history when describing his qualifications and experience in the
             industry. (Id. ¶¶ 60-63.)




                                             2
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 3 of 29 PageID #: 750




             The parties entered into a share exchange agreement (the
             “Agreement”) on May 22, 2017. (Id. ¶ 66.) Pursuant to the Agree-
             ment, Nutriband issued 5 million shares of company stock to the
             Individual Defendants and two unidentified people: Person 1,
             whom Kalmar had represented was the CFO of the Corporate De-
             fendants, and Person 2. (Id.) Kalmar claimed both Person 1 and
             Person 2 were early investors in the Corporate Defendants. (Id.)
             Nutriband also appointed Kalmar and Defendant Murphy to seats
             on Nutriband’s board of directors. (Id.) In exchange, the Individ-
             ual Defendants agreed to transfer and assign to Nutriband all of
             their shares of the Corporate Defendants’ common stock and the
             portfolio of pharmaceutical transdermal patches (the “IP”). (Id.)
             In or around late July or early August 2017, Nutriband, through
             its stock transfer agent, prepared stock certificates for a total of 5
             million shares of Nutriband stock and issued 2.1 million shares
             to Kalmar; 2.1 million shares to Murphy; 500,000 shares to Polly-
             Murphy; 200,000 shares to Person No. 1; and 100,000 shares to
             Person No. 2. (Id. ¶ 67.)
             However, Nutriband learned in June 2018 that the Individual
             Defendants neither executed necessary corporate documents to
             effectuate the Agreement nor undertook any measures to trans-
             fer and assign to Nutriband either their stock ownership in the
             Corporate Defendants or the IP. (Id. ¶ 68.) Nutriband discovered
             that it never became the legal owner of the Corporate Defendants
             and that the Individual Defendants had maintained their owner-
             ship of the two companies. (Id. ¶ 71.) Nutriband also learned
             that, instead of assigning the IP to Nutriband per the terms of the
             Agreement, Kalmar kept the IP in Advanced Health’s name, al-
             lowed it to expire, and then refiled the IP in his own name (for
             him personally and individually to own and control). (Id. ¶ 73.)
             In addition, Kalmar dissolved Advanced Health with the Michi-
             gan Secretary of State. (Id.)




                                               3
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 4 of 29 PageID #: 751




             On July 26, 2018, Nutriband filed a complaint against Advanced
             Health, the Individual Defendants, and two other individuals in
             Florida state court, seeking replevin, rescission, and compensa-
             tion under a theory of unjust enrichment. (See Nutriband Florida
             Compl. (Dkt. 28-7).) The trial court dismissed Nutriband’s com-
             plaint with prejudice; however, the Florida Circuit Court held
             that the trial court “erred in several respects,” including in dis-
             missing Nutriband’s complaint with prejudice, and granted
             Nutriband an opportunity to amend its complaint. See Nutriband,
             Inc. v. Advanced Health Brands, Inc., 291 So.3d 1276 (Fla. Cir. Ct.
             2020). According to the parties, Nutriband filed an amended
             complaint in Florida state court on June 12, 2020. (See Dkt. 29.)
             Nutriband commenced this securities fraud action in this court
             on April 29, 2019. (Compl.) On September 25, 2019, the Indi-
             vidual Defendants filed a fully briefed motion to dismiss. (See
             Mot; Mem. in Supp. of Mot. to Dismiss (“Mem.”) (Dkt. 28-1); Pl.
             Opp. to Mot. to Dismiss (“Opp.”) (Dkt. 28-15); Reply (Dkt. 28-
             16).)

                 PERSONAL JURISDICTION

                 A. Standard of Review for Personal Jurisdiction
             “When responding to a Rule 12(b)(2) motion to dismiss for lack
             of personal jurisdiction, the plaintiff bears the burden of estab-
             lishing that the court has jurisdiction over the defendant.”
             DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001).1
             “[T]he plaintiff need only make a prima facie showing that the
             court possesses personal jurisdiction over the defendant.” Id. The
             pleadings are construed in the light most favorable to the plain-
             tiff, and all doubts are resolved in its favor. Id.



             1
              When quoting cases, unless otherwise noted, citations and quotation
             marks are omitted and all alterations are adopted.




                                              4
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 5 of 29 PageID #: 752




             Nutriband’s claims are based on the Securities and Exchange Act
             of 1934 (“Exchange Act”). Section 27(a) of the Exchange Act pro-
             vides for worldwide service of process and permits the exercise
             of personal jurisdiction to the limit of the Fifth Amendment’s Due
             Process Clause. See 15 U.S.C. § 78aa; see also SEC v. Unifund SAL,
             910 F.2d 1028, 1033 (2d Cir. 1990).The Individual Defendants
             do not argue that they were improperly served. Accordingly, they
             are subject to this court’s jurisdiction unless its exercise would
             violate their Fifth Amendment due process rights.
             “The due process test for personal jurisdiction has two related
             components: (1) a ‘minimum contacts’ inquiry, and (2) a ‘reason-
             ableness’ inquiry.” See Metro. Life Ins. Co. v. Robertson-Ceco Corp.,
             84 F.3d 560, 567 (2d Cir. 1996). “The court must first determine
             whether the defendant has sufficient contacts with the forum
             state to justify the court’s exercise of personal jurisdiction.” Id. If
             such contacts exist, the court may assert personal jurisdiction so
             long as “it is reasonable under the circumstances of the particular
             case.” Id. at 568.

                 B. Minimum Contacts
             In federal question cases brought under a statute where Congress
             has provided for worldwide service of process, a defendant's ag-
             gregate contacts with the United States govern the minimum
             contacts inquiry. See Chew v. Dietrich, 143 F.3d 24, 28 n.4 (2d
             Cir. 1998) (“The due process analysis is basically the same under
             both the Fifth and Fourteenth Amendments. The principal differ-
             ence is that under the Fifth Amendment the court can consider
             the defendant's contacts throughout the United States, while un-
             der the Fourteenth Amendment only the contacts with the forum
             state may be considered.”); see also S.E.C. v. Softpoint, Inc., No.
             95-cv-2951 (GEL), 2001 WL 43611, at *5 (S.D.N.Y. Jan. 18,
             2001) (“Second Circuit authority clearly establishes that the con-
             stitutionality of in personam jurisdiction in federal question cases




                                               5
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 6 of 29 PageID #: 753




             where Congress has provided for worldwide service is to be de-
             termined by national, rather than local, contacts.”).
             The minimum contacts requirement is satisfied where a defend-
             ant's conduct and connection with the United States are such that
             “he should reasonably anticipate being haled into court there.”
             World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297
             (1980). Here, the complaint alleges sufficient contacts by the In-
             dividual Defendants. All are citizens and residents of the United
             States and all of their alleged unlawful conduct took place in the
             United States. The Individual Defendants concede as much (see
             Mem. at 11), arguing instead that it would not be reasonable for
             this court to exercise jurisdiction because of their limited connec-
             tions to New York.
                 C. Reasonableness
             The reasonableness inquiry asks whether the assertion of per-
             sonal jurisdiction in a particular case comports with “traditional
             notions of fair play and substantial justice.” Int’l Shoe Co. v.
             Wash., 326 U.S. 310, 316 (1945). The following factors govern
             reasonableness: (1) the burden that the exercise of jurisdiction
             will impose on the defendant; (2) the interests of the forum state
             in adjudicating the case (3) the plaintiff’s interest in obtaining
             convenient and effective relief; (4) the interstate judicial system’s
             interest in obtaining the most efficient resolution of the contro-
             versy; and (5) the shared interest of the states in furthering
             substantive social policies. See Asahi Metal Indus. Co. v. Superior
             Court of Cal., 480 U.S. 102, 113 (1987).
             Where a plaintiff demonstrates sufficient minimum contacts, a
             defendant must present “a compelling case that the presence of
             some other considerations would render jurisdiction unreasona-
             ble.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985);
             Asahi, 480 U.S. at 116 (Brennan, J., concurring) (finding that
             only in “rare cases” will inconvenience defeat the reasonableness
             of jurisdiction). The reasonableness inquiry is “largely academic




                                              6
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 7 of 29 PageID #: 754




             in non-diversity cases brought under a federal law which pro-
             vides for nationwide service of process” because of the strong
             federal interests involved. S.E.C. v. Syndicated Food Servs. Intern.,
             Inc., No. 04-cv-1303 (NGG), 2010 WL 3528406, at *3 (E.D.N.Y.
             Sept. 3, 2013); accord Softpoint, 2001 WL 43611, at *5. “To date,
             while most courts continue to apply the test as a constitutional
             floor to protect litigants from truly undue burdens, few (and
             none in this circuit) have ever declined jurisdiction, on fairness
             grounds, in such cases.” Syndicated Food Servs., 2010 WL
             3528406, at *3.
             Here, the Individual Defendants have failed to show that the
             court’s exercise of jurisdiction in this matter will “make litigation
             so gravely difficult and inconvenient that [they] unfairly [are] at
             a severe disadvantage in comparison to their opponent.” Burger
             King, 471 U.S. at 478. The Individual Defendants’ argument that
             their residence in Ohio and Michigan “imposes some burden on
             them” and “militates against this court exercising personal juris-
             diction” fails to meet the required showing of “severe
             disadvantage,” especially in light of the “realities of modern
             transportation and communication, as well as the nature of civil
             litigation.” Syndicated Food Servs., 2010 WL 3528406, at *3; see
             also S.E.C. v. Straub, 921 F. Supp. 2d 244, 259 (S.D.N.Y. 2013).
             The Individual Defendants’ arguments with respect to the other
             reasonableness factors likewise fail to demonstrate that litigating
             this case would place a “severe” or “gravely difficult” burden on
             them, or otherwise provide a “compelling” reason as to why the
             court’s exercise of jurisdiction over this case would offend “tradi-
             tional notions of fair play and substantial justice.” See Burger
             King, 471 U.S. at 478. Therefore, the court finds that exercise of
             personal jurisdiction over the Individual Defendants is not unrea-
             sonable. See Straub, 921 F. Supp. 2d at 259 (“Like each and every
             court in this Circuit to have applied the reasonableness standard
             after determining that a given defendant has the requisite mini-
             mum contacts, this [c]ourt finds that this is not the rare case




                                              7
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 8 of 29 PageID #: 755




             where the reasonableness analysis defeats the exercise of per-
             sonal jurisdiction.”).
             Accordingly, because Nutriband has established that the Individ-
             ual Defendants have minimum contacts with the United States
             and that the exercise of personal jurisdiction over the Individual
             Defendants would not be unreasonable, the court finds that Nu-
             triband has met its burden at this stage of the case to establish a
             prima facie case of personal jurisdiction over the Individual De-
             fendants.

                 RULE 12(B)(6) MOTION TO DISMISS

                 A. Allegations in the Complaint
             Nutriband alleges that the Individual Defendants violated the Ex-
             change Act by making numerous false and misleading statements
             upon which Nutriband relied when deciding to enter into the
             Agreement. Specifically, Nutriband alleges that over the course
             of a five-month period between December 2016 and May 2017,
             the Individual Defendants made material misstatements and
             omissions in five separate categories, all in an effort to induce
             Nutriband to enter into the Agreement with the Corporate De-
             fendants.

                     1. Presence of Independent Sales Representatives
             Nutriband alleges that in an email from Kalmar to Nutriband’s
             CEO dated December 4, 2016, Kalmar stated that the Corporate
             Defendants “have a team of independent sales reps that promote
             into thousands of natural and health food stores as well as inde-
             pendent pharmacies across the United States waiting for our first
             consumer product.” (Compl. ¶ 27.) Nutriband alleges that, in
             fact, neither of the Corporate Defendants had any independent
             sales representatives and, after closing the Agreement, the Indi-
             vidual Defendants were unable to identify or introduce
             Nutriband to any independent sales representatives working for
             either of the Corporate Defendants. (Id. ¶ 28.)




                                             8
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 9 of 29 PageID #: 756




                     2. Home Depot Deal Negotiations
             Nutriband alleges that Kalmar falsely represented that the Cor-
             porate Defendants were on the “brink” of closing a “deal” with
             Home Depot. (Id. ¶ 31). In an email from Nutriband’s CEO to
             Kalmar dated December 16, 2016, Nutriband’s CEO wrote “I was
             under the impression they [Home Depot] were ready to order
             and launch immediately and the only thing holding things up
             was because you were trying to find a suitable manufacturer.”
             (Id. ¶ 32.) In an email response that same day, Kalmar stated
             “[y]our impression [of the Home Depot deal] was correct, we
             were nearly ready to close the deal with Home Depot and due to
             manufacturing issues and timeliness running into late fall, early
             winter they decided to hold off until early 2017;” and “while dis-
             cussing the potential deal with Home Depot for insect repellant
             patches their initial order would have required a 1.2 million
             patch run to put together all the POS [purchase orders] boxes
             they wanted. We need the ability to run a minimum of a million
             patches in a week if needed.” (Id.) Nutriband alleges that the
             Corporate Defendants were not, in fact, “ready to close” a deal
             with Home Depot and that after closing the Agreement, the Indi-
             vidual Defendants were not able to identify or introduce to
             Nutriband anyone from Home Depot and never obtained any
             purchase orders for any patch products from Home Depot. (Id. ¶
             33.)
                     3. Leadership Team Includes a CFO
             Nutriband alleges that in an email from Kalmar to Nutriband’s
             CEO dated December 28, 2016, Kalmar stated that the Corporate
             Defendants’ management “team” included a “Chief Financial Of-
             ficer;” in an email from Kalmar to Nutriband’s CEO dated
             January 20, 2017, Kalmar stated that Person No. 1 is “our CFO;”
             and in an email, dated January 20, 2017, from Kalmar to Nutrib-
             and’s CEO, Kalmar sent a TD Therapeutic business plan stating
             that Person No. 1 was the Corporate Defendants’ CFO. (Id. ¶¶ 35-




                                             9
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 10 of 29 PageID #: 757




              36.) Nutriband alleges that, in fact, Person No. 1 has never been
              employed or otherwise worked for either of the Corporate De-
              fendants in any capacity. (Id. ¶ 37.) Nutriband further alleges
              that Person No. 1, who at all relevant times was employed full-
              time at a consulting and management firm, told Nutriband’s CEO
              that although she knew Kalmar and had on occasion discussed
              the possibility of assisting him, she never agreed to act as the CFO
              for either of the Corporate Defendants and was unaware that Kal-
              mar had listed her as the CFO of TD Therapeutic. (Id. ¶¶ 38-39.)
                       4. Statements Regarding DBA Units
              Nutriband alleges that the Individual Defendants made various
              misstatements and omissions concerning three DBA business
              units within Corporate Defendants’ corporate structure. Accord-
              ing to an email from Kalmar to Nutriband’s CEO dated January
              10, 2017, Kalmar stated there were three such DBA units: “US
              Chem Labs,” “U[S] BioLabs,” and “US Cleanroom Concepts.” (Id.
              ¶ 41.) Nutriband alleges that, in fact, the Corporate Defendants
              did not have any DBA business units. (Id. ¶ 42.)
                       a. False statements with respect to US ChemLabs
              Nutriband alleges that in an email from Kalmar to Nutriband’s
              CEO dated January 10, 2017, Kalmar provided a written descrip-
              tion of US ChemLabs that stated it was a “[w]holesale bulk
              chemical business [that] can work directly with larger com-
              pounders to bring in exactly what customers need and plan
              quarterly to inventory needed bulk material to keep inventory
              turning.” (Id. ¶ 44.) The same written description stated that
              “[w]ith our established contacts in this industry we anticipate
              taking a minimum of 15% of the market [wholesale bulk chemi-
              cal market] which is about $62m annually.” (Id.) Nutriband
              further alleges that Kalmar also attached a list to the written de-
              scription of 2,659 companies throughout the United States with
              which he and Defendant Murphy had contacts that would send
              them business. (Id.) Nutriband alleges that, in fact, the Corporate




                                              10
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 11 of 29 PageID #: 758




              Defendants were never engaged in the business of wholesaling
              bulk chemicals to customers, that Kalmar made the $62 million
              sales projection without any reasonable basis in fact or investiga-
              tion, and that after the closing of the Agreement, Defendants
              were unable to identify or introduce Nutriband to any customers
              for the US ChemLabs business. (Id. ¶¶ 46-47.) Nutriband alleges
              that the business line was not operational, did not generate any
              revenue, and that US ChemLabs did not have contacts at the
              2,659 companies listed in Defendant Murphy’s email. (Id.)
                       b.   False statements with respect to US Cleanroom
              Nutriband alleges that in an email from Kalmar to Nutriband’s
              CEO dated January 10, 2017, Kalmar provided a written descrip-
              tion of US Cleanroom which stated that it was in the business of
              constructing “[c]ontrolled environments for compounding, man-
              ufacturing, packaging & more.” (Id. ¶ 49.) In the same written
              description, Kalmar stated that the US Cleanroom business line
              constructed FDA compliant classrooms and that US Cleanroom’s
              “[s]ales potential is $200,000 for the first year with a 50% profit
              margin.” (Id.) Nutriband alleges that, in fact, neither of the Cor-
              porate Defendants were engaged in the business of constructing
              either controlled environments or FDA compliant cleanrooms,
              and that Kalmar made the “$200,000 for first year” sales projec-
              tion without any reasonable basis in fact or investigation. (Id. ¶
              50.) Nutriband further alleges that, after the closing of the Agree-
              ment, Defendants were unable to identify or introduce Nutriband
              to any customers of the US Cleanroom business and that this
              business line was not operational and did not generate any reve-
              nues. (Id. ¶ 51.)
                       c.   False statements with respect to US BioLabs
              Nutriband alleges that in an email from Kalmar to Nutriband’s
              CEO dated January 10, 2017, Kalmar provided a written descrip-
              tion of US BioLabs as a “chemistry department [that] provides
              quality compendial and non-compendial chemical analysis of




                                              11
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 12 of 29 PageID #: 759




              raw materials and final product.” (Id. ¶ 53.) In the same email,
              Kalmar included a spreadsheet projecting that US BioLabs sales
              revenue from August 2017 through July 2018 would total
              $1,793,000. (Id.) In an email dated March 5, 2017 from Murphy
              to Nutriband’s CEO, Defendant Murphy provided a written de-
              scription of US BioLabs that stated that it “[u]tiliz[es] our current
              customer base for chemicals [US ChemLabs] and cleanrooms
              [US Cleanrooms], same customer base.” (Id. ¶ 57.) Nutriband al-
              leges that, in fact, neither of the Corporate Defendants had a
              “chemistry lab” or was otherwise engaged in the business of con-
              ducting chemical testing or analysis of any materials and that,
              after closing the Agreement, Defendants were unable to identify
              or introduce Nutriband to any US BioLabs customers and the US
              BioLabs business line was not operational and did not generate
              any revenues. (Id. ¶ 54.) Nutriband also alleges that Kalmar
              made the US BioLabs sales projection of $1,793,000 without any
              reasonable basis in fact or investigation, and that US BioLabs did
              not have a customer base, contrary to Murphy’s assertions. (Id.
              ¶¶ 55-59.)

                       5. Kalmar’s Criminal History
              Nutriband alleges that in various emails from Kalmar to Nutrib-
              and’s CEO between December 2016 and January 2017, Kalmar
              falsely and misleadingly described his professional experience in
              the pharmaceutical industry and his qualifications to be a mem-
              ber of Nutriband’s board of directors because he omitted from
              these statements that he has numerous criminal convictions for
              passing fraudulent checks in several states, including North Car-
              olina, South Carolina, and Florida. (Id. ¶¶ 60-63.)
                  B. Legal Standard
                       1. Rule 12(b)(6) Motion to Dismiss
              Rule 12(b)(6) provides for dismissal of a complaint for “failure
              to state a claim upon which relief can be granted.” Fed. R. Civ. P.




                                               12
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 13 of 29 PageID #: 760




              12(b)(6). “To survive a motion to dismiss, a complaint must con-
              tain sufficient factual matter, accepted as true, to ‘state a claim
              to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
              662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
              544, 570 (2007)). This standard is met “when the plaintiff pleads
              factual content that allows the court to draw the reasonable in-
              ference that the defendant is liable for the misconduct alleged.”
              Id. A complaint should be dismissed if the plaintiff has not offered
              factual allegations sufficient to render the claims facially plausi-
              ble. See id. However, a court should not dismiss a complaint for
              failure to state a claim if the factual allegations sufficiently “raise
              a right to relief above the speculative level.” Twombly, 550 U.S.
              at 555.
              In resolving a Rule 12(b)(6) motion, the court’s task is “merely
              to assess the legal feasibility of the complaint, not to assay the
              weight of the evidence which might be offered in support
              thereof.” In re Initial Pub. Offering Sec. Litig., 383 F. Supp. 2d 566,
              574 (S.D.N.Y. 2005) aff’d sub nom. Tenney v. Credit Suisse First
              Boston Corp., No. 05-cv-3430, 2006 WL 1423785 (2d Cir. May
              19, 2006). In this context, the court must draw reasonable infer-
              ences in favor of the non-moving party. See Chambers v. Time
              Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However, the re-
              quirement that a court accept the factual allegations in the claim
              as true does not extend to legal conclusions. See Iqbal, 556 U.S.
              at 678.
              Plaintiffs claiming fraud—including securities fraud concerning
              material misstatements and omissions—must satisfy the height-
              ened pleading requirements of Federal Rule of Civil Procedure
              9(b) by “stat[ing] with particularity the circumstances constitut-
              ing fraud.” Fed. R. Civ. P. 9(b). “Allegations that are conclusory
              or unsupported by factual assertions are insufficient.” ATSI
              Comms., Inc. v. Shaar Fund,. Ltd., 493 F.3d 87, 99 (2d Cir. 2007).
              The Private Securities Litigation Reform Act of 1995 (the




                                                13
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 14 of 29 PageID #: 761




              “PSLRA”), 15 U.S.C. § 78u-4(b), also imposes heightened plead-
              ing standards for plaintiffs alleging securities fraud. When a
              plaintiff alleges that defendants made misleading statements or
              omissions, “the complaint shall specify each statement alleged to
              have been misleading, the reason or reasons why the statement
              is misleading, and, if an allegation regarding the statement or
              omission is made on information and belief, the complaint shall
              state with particularity all facts on which that belief is formed.”
              15 U.S.C. § 78u-4(b)(1). Plaintiffs “must do more than say that
              the statements . . . were false and misleading; they must demon-
              strate with specificity why and how that is so.” Rombach v. Chang,
              355 F.3d 164, 174 (2d Cir. 2004). To adequately plead scienter,
              “the complaint shall . . . state with particularity facts giving rise
              to a strong inference that the defendant acted with the required
              state of mind.” 15 U.S.C. § 78u-4(b)(2)(A).
                       2. Section 10(b) and Rule 10b-5 of the Exchange Act
              To state a claim for misrepresentation or omission under Section
              10(b) and Rule 10b-5, “a plaintiff must allege that the defendant
              (1) made misstatements or omissions of material fact, (2) with
              scienter, (3) in connection with the purchase or sale of securities,
              (4) upon which the plaintiff relief, and (5) that the plaintiff’s re-
              liance was the proximate cause of its injury.” ATSI, 493 F.3d at
              105; see also In re Liberty Tax, Inc. Sec. Litig., 435 F. Supp. 3d 457,
              465 (E.D.N.Y. 2020). Here, the Individual Defendants argue that
              Nutriband has failed to allege any false or misleading statements
              or omissions of material fact on the part of the Individual Defend-
              ants and has also failed to allege that the Individual Defendants
              acted with scienter.
                       a. Misstatements or Omissions of Material Fact
              A statement is actionable under Section 10(b) only if it is, directly
              or by omission, “misleading as to a material fact.” Matrixx Initia-
              tives, Inc. v. Siracusano, 563 U.S. 27, 38 (2011). Therefore, for a
              statement to be actionable under Section 10(b), “the statement




                                                14
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 15 of 29 PageID #: 762




              must be false, and the statement must be material. Neither im-
              material false statements nor material true statements are
              actionable.” In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 571
              (S.D.N.Y. 2014), aff’d, 604 F. App’x 62 (2d Cir. 2015). For a
              statement to be false for the purposes of a Section 10(b) claim, it
              must be “false at the time it was made.” Id.; see also id. (“A state-
              ment believed to be true when made, but later shown to be false,
              is insufficient.”). Plaintiffs must do more than assert that a state-
              ment is false; “they must demonstrate with specificity why and
              how that is so.” Rombach, 355 F.3d at 174.
              A statement of fact is material if it is likely to be “viewed by the
              reasonable investor as . . . significantly altering the ‘total mix’ of
              information made available.” Basic Inc. v. Levinson, 485 U.S. 224,
              231-32 (1988); see also United States v. Litvak, 889 F.3d 56, 64
              (2d Cir. 2018) (“A misstatement in a securities transaction is ma-
              terial so long as there is a substantial likelihood that a reasonable
              investor would find the misrepresentation important in making
              an investment decision”); Meyer v. Jinkosolar Holdings Co. Ltd.,
              761 F.3d 245, 250 (2d Cir. 2014) (“The literal truth of an isolated
              statement is insufficient; the proper inquiry requires an examina-
              tion of defendants’ representations, taken together and in
              context”); Rombach, 355 F.3d at 172 n.7 (whether a statement is
              materially misleading under Section 10(b) turns on “whether the
              defendants’ representations, taken together and in context,
              would have misled a reasonable investor”).
              Whether an alleged misstatement meets this materiality require-
              ment is a fact-specific inquiry that “necessary depends on all
              relevant circumstances” of that specific case and is a “fact-inten-
              sive inquiry more appropriate for summary judgment or trial.”
              Oklahoma Firefighters Pension and Ret. Sys. v. Lexmark Int’l, Inc.,
              367 F. Supp. 3d 16, 30-31 (S.D.N.Y. 2019). As such, at the
              12(b)(6) stage, “a complaint may not properly be dismissed on
              the ground that the alleged misstatements or omissions are not




                                               15
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 16 of 29 PageID #: 763




              material unless they are so obviously unimportant to a reasona-
              ble investor that reasonable minds could not differ on the
              question of their importance.” Ganino v. Citizens Utilities Co., 228
              F.3d 154, 162 (2d Cir. 2000).
                       b.   Scienter
              To plead a “strong inference” of scienter as required for claims
              under Section 10(b), a plaintiff must allege “facts (1) showing
              that the defendants had both motive and opportunity to commit
              the fraud or (2) constituting strong circumstantial evidence of
              conscious misbehavior or recklessness.” ATSI, 493 F.3d at 99.
              Recklessness may be shown by allegations that defendants “knew
              facts or had access to information suggesting that their public
              statements were not accurate or failed to check information they
              had a duty to monitor.” Novak v. Kasaks, 216 F.3d 300, 311 (2d
              Cir. 2000). For a complaint to survive a motion to dismiss, it must
              allege facts from which “a reasonable person would deem the
              inference of scienter cogent and at least as compelling as any op-
              posing inference one could draw from the facts alleged.” Tellabs,
              Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007). Cru-
              cially, the inference need not be “irrefutable” or of the “smoking-
              gun genre,” or even the “most plausible of competing inferences.’
              Id. “The court’s job is not to scrutinize each allegation in isola-
              tion,” but to consider whether the allegations holistically raise a
              strong inference of scienter. Id. at 326.
                  C. Discussion
                       1. Falsity of Alleged Misstatements and Omissions
              Nutriband has adequately alleged numerous misleading state-
              ments and omissions on the part of the Individual Defendants.
              First, Nutriband has adequately alleged that Kalmar’s statement
              regarding the Corporate Defendants’ “team” of sales representa-
              tives was misleading. Nutriband alleges that the Corporate
              Defendants had no such “team” in place, and has pled additional




                                              16
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 17 of 29 PageID #: 764




              facts to demonstrate “how and why” that is the case—by, for in-
              stance, alleging that after the Agreement was signed the
              Corporate Defendants were unable to introduce to Nutriband
              any of the supposed “team” members. See Rombach, 355 F.3d at
              174. The Individual Defendants argue that Kalmar’s statement
              regarding the Corporate Defendants’ “team” of sales representa-
              tives could not have been false or misleading (see Mem. at 14-15;
              Reply at 5-6), because the Agreement itself disclaimed both that
              the Corporate Defendants had any employees or had ever con-
              ducted operations. (See Share Exchange Agreement (Dkt. 28-4)
              at ECF 13).2 The court disagrees. The fact that, at the time the
              Agreement was signed, Corporate Defendants disclaimed having
              conducted any operations does not necessarily mean that Kal-
              mar’s earlier statement about the Corporate Defendants’
              capabilities to conduct operations in the future was not mislead-
              ing in the context of Nutriband’s expressed interest in expanding
              the scope of its business through a partnership with the Corpo-
              rate Defendants.
              Second, Nutriband has adequately alleged that Kalmar’s repre-
              sentations about an “imminent” deal with Home Depot was
              misleading. Nutriband has alleged that, despite Kalmar’s repre-
              sentations, the Corporate Defendants had never entered into
              negotiations with Home Depot and, therefore, could not have
              been “ready to close” a deal with them. Nutriband alleges that,
              in fact, Defendants were unable to introduce to Nutriband to any
              contacts at Home Depot whatsoever. These allegations are suffi-
              cient to allege falsity at this stage.

              2
                Section 3.1(f) of the Agreement reads: “(f) No Operations. Advanced was
              organized on April 8, 2016 and has never conducted operations or incurred
              any liability” and Section 3.1(h) reads: “Employees. Advanced does not
              now have, or has never had employees.” The court can consider the con-
              tents of the Agreement in deciding the instant motion because it is integral
              to the complaint. See Subaru Distribs. Corp. v. Subaru of Am., Inc., 425 F.3d
              119, 122 (2d Cir. 2005).




                                                  17
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 18 of 29 PageID #: 765




               The Individual Defendants argue that Kalmar’s statements re-
              garding the “imminent” Home Depot deal were not misleading
              because: (1) they were contradicted by the Agreement itself; (2)
              Kalmar clarified to Nutriband’s CEO that Home Depot “decided
              to hold off [on the deal] until early 2017”; and (3) they were
              “sincere statements of pure opinion” and therefore not “untrue
              statement[s] of material fact.” (See Mem. at 15.) With respect to
              the first argument, the court disagrees with the Individual De-
              fendants for substantially the same reasons as discussed above
              with respect to Kalmar’s representation about the Corporate De-
              fendants’ sales representatives: the fact that the Agreement
              disclaims that the Corporate Defendants had ever conducted op-
              erations does not mean that they had not established contacts
              with Home Depot and were not “ready to close” a deal with them.
              Second, the fact that Kalmar noted that Home Depot “decided to
              hold off [on the deal] until early 2017” does not, on its own,
              make Kalmar’s statement that the Corporate Defendants were
              “ready to close” a deal with Home Depot that would include “or-
              ders for over 1.2 million insect repellant patches” from the
              Corporate Defendants not misleading. (See Compl. ¶¶ 31-34.) To
              the contrary, that Home Depot decided to not go forward with
              the deal for a few months does not change the falsity, based on
              Nutriband’s allegations, of Kalmar’s statements about Corporate
              Defendants’ negotiations with and contacts at Home Depot, as
              well the scope of the proposed deal with Home Depot. Finally,
              the alleged misstatements at issue—“we were nearly ready to
              close the deal with Home Depot and due to manufacturing issues
              and timeliness running into late fall, early winter they decided to
              hold off until early 2017” and “while discussing the potential deal
              with home Depot for insect repellant patches their initial order
              would have required a 1.2 million patch run to put together all
              the [purchase orders] they wanted” (id.)—are factual state-
              ments, not “vague and optimistic statements that are too general




                                              18
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 19 of 29 PageID #: 766




              to cause a reasonable investor to rely upon.” See Steamfitters’ In-
              dus. Pension Fund v. Endo Int’l PLC, 771 F. App’x 494, 497 (2d Cir.
              2019) (quoting ECA, Local 134 IBEW Joint Pension Trust of Chi. V.
              JP Morgan Chase Co., 553 F.3d 187, 206 (2d Cir. 2009)). The
              Individual Defendants’ argument that Kalmar was being “truthful
              and candid” is belied by Nutriband’s allegations, which the court
              must accept as true, that the Corporate Defendants never entered
              into negotiations with Home Depot, were not “ready to close a
              deal” with Home Depot, and could not, after the Agreement was
              signed, put Nutriband in touch with any contacts from Home De-
              pot.
              Furthermore, to the extent Kalmar’s statements regarding the
              Home Depot deal were statements of opinion, they would still be
              actionable. Under the securities laws, “a sincere statement of
              pure opinion is not an untrue statement of material fact, regard-
              less of whether an investor can ultimately prove the belief
              wrong.” Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pen-
              sion Fund., 575 U.S. 175, 186 (2015). As such, it is “not sufficient
              for these purposes to allege that an opinion was unreasonable,
              irrational, excessively optimistic, or not borne out by subsequent
              events.” Lopez v. CTPartners Exec. Search Inc., 173 F. Supp. 3d 12,
              24 (S.D.N.Y 2016). However, “liability for making a false state-
              ment of opinion may lie if either the speaker did not hold the
              belief she professed or the supporting facts she supplied were un-
              true.” Tongue v. Sanofi, 816 F.3d 199, 210 (2d Cir. 2016). Based
              on Nutriband’s allegations, Kalmar’s statement was not merely
              an “excessively optimistic” prediction based on truthful underly-
              ing facts; rather, the statement that the Corporate Defendants
              were “ready to close” a deal with Home Depot was accompanied
              by untrue supporting facts, i.e. that the Corporate Defendants
              were ever in negotiations with Home Depot in the first place.




                                              19
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 20 of 29 PageID #: 767




              Third, Nutriband has adequately alleged that Kalmar’s various
              representations about the Corporate Defendants’ DBA business
              units were misleading.
              To begin with, the court agrees with the Individual Defendants
              that Kalmar’s representations about the DBA business unit’s po-
              tential revenue, are, on their own, “inactionable puffery.” (Reply
              at 7.) “Puffery is an optimistic statement that is so vague, broad,
              and non-specific that a reasonable investor would not rely on it,
              thereby rendering it immaterial as a matter of law.” In re Gen.
              Elec. Co. Sec. Litig., 857 F. Supp. 2d 367, 384 (S.D.N.Y. 2012).
              The puffery rules allow companies “to operate with a hopeful
              outlook,” because corporate officers “are not required to take a
              gloomy, fearful or defeatist view of the future.” Rombach, 355
              F.3d at 174. Statements are not considered puffery, however,
              when they constitute “misrepresentations of existing facts” that
              were made even though the speaker “knew that the contrary was
              true.” Novak, 216 F.3d at 315; see also In re Bank of Am. Corp.
              Sec., Derivative & ERISA Litig., 757 F. Supp. 2d 260, 310 (S.D.N.Y.
              2010) (“[T]here is a difference between enthusiastic statements
              amounting to general puffery and opinion-based statements that
              are anchored in misrepresentation of existing facts.”). This in-
              cludes statements regarding projections of future performance,
              which may be actionable “if they are worded as guarantees or are
              supported by specific statements of fact, . . . or if the speaker does
              not genuinely or reasonably believe them.” In re Int’l Bus. Mach.
              Corp. Sec. Litig, 163 F.3d 102, 107 (2d Cir. 1998).
              Here, Kalmar’s representations regarding the specific expected
              revenue of each of the DBA business units, on their own, are too
              general for a reasonable investor to have relied on them. This is
              because the statements contain sufficient qualifying language—
              e.g., “we anticipate” and “sales potential” and “expected monthly
              sales revenue”—such that they constitute general statements of
              corporate optimism that are not actionable under the securities




                                               20
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 21 of 29 PageID #: 768




              laws because they are not “sufficiently specific that a reasonable
              investor could rely on them as a guarantee of some concrete fact
              or outcome.” Lopez, 173 F. Supp. 3d at 29.
              However, Nutriband also alleges that these predictions were ac-
              companied by other statements, including that: (1) the various
              DBA business units were involved in the “wholesale bulk chemi-
              cal business,” and the “controlled environments for
              compounding, manufacturing, packaging” business, and that the
              US BioLabs DBA had a “chemistry lab”, and (2) the three DBA
              business units shared the same customer base and contacts,
              which numbered over 2,600. (See Compl. ¶¶ 41-59.) Nutriband
              further alleges that all of these statements were false—that the
              Corporate Defendants had no DBA business units, customer ba-
              ses, or relevant contacts. (See, e.g. ¶ 42.) Taking these allegations
              as true, Kalmar’s predictions about future revenue for the DBA
              business units are actionable misstatements because they “con-
              tradict[ed] facts that [were] known” to him—e.g. that the DBA
              business units neither existed nor had contacts or customer ba-
              ses—and therefore amounted to “misrepresentations of existing
              facts that were made even though [he] knew that the contrary
              was true.” Galestan v. OneMain Holdings, Inc., 348 F. Supp. 2d
              282, 298 (S.D.N.Y. 2018) (quoting Novak, 216 F.3d at 315).
              Fourth, Nutriband has adequately alleged that Kalmar’s repre-
              sentations regarding the presence of a CFO on the Corporate
              Defendants’ leadership team were misleading. Nutriband alleges
              that Kalmar’s repeated references to Person No. 1 as the Corpo-
              rate Defendants’ CFO (see, e.g. Compl. ¶¶ 36-37) were misleading
              because, inter alia, Person No. 1 had never been employed or
              even worked with the Corporate Defendants and Person No. 1
              even stated that “she was unaware that Kalmar had listed her as
              the CFO . . . and that he did so without her permission and con-
              sent.” (Id. ¶ 38.) These allegations are sufficient at this juncture
              to support the falsity of Kalmar’s representations.




                                               21
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 22 of 29 PageID #: 769




              Finally, Nutriband has adequately alleged that Kalmar’s omission
              of his criminal history—specifically, his “past criminal convic-
              tions for passing bad checks in several states” (Id. ¶ 63)—was
              misleading under an omissions theory. A “pure omission” is only
              “actionable under the securities laws [ ] when the corporation is
              subject to a duty to disclose the omitted facts.” Stratte-McClure v.
              Morgan Stanley, 776 F.3d 94, 101 (2d Cir. 2015). However, so-
              called “half truths,” which are “literally true statements that cre-
              ate a materially misleading impression” can support a claim for
              securities fraud. See S.E.C. v. Gabelli, 653 F.3d 49, 57 (2d Cir.
              2011), rev’d on other grounds, Gabelli v. S.E.C. 568 U.S. 442
              (2013); see also Universal Health Servs., Inc. v. United States, 136
              S. Ct. 1989, 2000 (2016) (“[H]alf-truths—representations that
              state the truth only so far as it goes, while omitting critical qual-
              ifying information—can be actionable misrepresentations.”).
              Here, Nutriband has alleged that while Kalmar provided infor-
              mation on his and Murphy’s background in the industry, that
              information was “the truth only so far as it goes” because it failed
              to disclose Kalmar’s criminal history. (See Compl. ¶¶ 61-63.) Nu-
              triband further alleges that Kalmar’s omission was particularly
              misleading because, inter alia, Kalmar’s alleged criminal history
              involved acts of dishonesty. (Id. ¶ 63.) That is sufficient to estab-
              lish an actionable omission at this juncture.
                       2. Materiality of Misstatements and Omissions
              The Individual Defendants argue that, even if the alleged mis-
              statements are misleading, they are still not actionable because
              they are not material. As explained above, materiality is a “fact-
              intensive inquiry” that “necessarily depends on all relevant cir-
              cumstances.” Lexmark, 367 F. Supp. 3d at 30; see also Halperin v.
              eBanker USA.com Inc., 295 F.3d 352, 357 (2d Cir. 2002) (“The
              touchstone of the [materiality] inquiry is not whether isolated
              statements within a document were true, but whether defend-
              ants’ representations or omissions, considered together and in




                                               22
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 23 of 29 PageID #: 770




              context, would affect the total mix of information and thereby
              mislead a reasonable investor regarding the nature of the securi-
              ties offered.”).
              Here, the court cannot say at this stage of the case that, as a mat-
              ter of law, Kalmar’s various misrepresentations were not material
              to Nutriband’s decision to seek a partnership with the Corporate
              Defendants and ultimately sign the Agreement. Taken together,
              the alleged misstatements by the Individual Defendants—e.g.,
              that the Corporate Defendants had numerous sales representa-
              tives with connections in relevant pharmacies for patch-related
              business; that the Corporate Defendants had been in negotia-
              tions with and had numerous contacts at Home Depot, a
              potential large-scale client; that Corporate Defendants had a
              leadership team that included a CFO; that Corporate Defendants
              had numerous DBA business units with sales projections in the
              millions of dollars and numerous relevant business connections;
              and that, as far as Nutriband knew, Kalmar had years of experi-
              ence in the industry and no history of fraud—altered the “total
              mix” of information available to Nutriband about the desirability
              of entering into an agreement with the Corporate Defendants to
              pursue its goal of expanding its transdermal patch business. See
              Basic, 485 U.S. at 231-32. At this stage, that is sufficient to estab-
              lish materiality. See Ganino, 228 F.3d at 162.
              The Individual Defendants argue that none of the alleged mis-
              representations are material because “the [Agreement] was
              executed to allow Nutriband to enter the transdermal pharma-
              ceutical patch market by acquiring [Corporate Defendants’] IP,”
              and, as such, the various misrepresentations were “secondary to
              the acquisition of the IP.” (Mem. at 17.) However, contrary to the
              Individual Defendants’ assertion, the complaint alleges that these
              misrepresentations were “important to Nutriband’s decision to
              enter into the Agreement,” at least in part because they suggested




                                               23
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 24 of 29 PageID #: 771




              to Nutriband that the Corporate Defendants had “sound manage-
              ment, including a CFO3, projected sales revenues and growth,
              and real business opportunities.” (See Compl. ¶¶ 85, 105, 119.)
              Whether Nutriband was only interested in entering into the
              Agreement because of the IP (which it alleges it never became
              the owner of) or was interested in entering the Agreement be-
              cause of the combination of the IP and their expectations about
              the capabilities of Corporate Defendants and the potential of a
              business partnership with them is a paradigmatic factual dispute
              that is “more appropriate for summary judgment or trial.”
              Lexmark, 367 F. Supp. 3d at 31.4
              Accordingly, the court finds that Nutriband has adequately al-
              leged misleading statements and omissions of material fact that
              are actionable under Section 10(b) and Rule 10b-5.
                        3. Scienter
              Finally, Nutriband has adequately plead scienter under a “motive
              and opportunity” theory. In this case, the Individual Defendants
              are corporate insiders at the highest level, which gives rise to the

              3
                The court notes that the materiality of Kalmar’s representation that Per-
              son 1 was the Corporate Defendants’ CFO is a closer call given that
              Nutriband disclosed in its SEC filings that Person 1 served as its Vice Pres-
              ident of Finance before the transaction. (Mem. at 18-19.) However, Person
              1’s role at both Nutriband and the Corporate Defendants, and the relative
              materiality of Person 1’s role to Nutriband’s decision to enter the Agree-
              ment, are clearly factual disputes that must be resolved in discovery,
              especially in light of both the numerous misrepresentations that have been
              alleged and the limited review the court may undertake of the appended
              SEC filings at the motion to dismiss stage. See Garber v. Legg Mason, Inc.,
              347 F. App’x 665, 669 (2d Cir. 2009) (court may take judicial notice of
              SEC filings at motion to dismiss stage, but only for non-hearsay purposes).
              4
                The same logic applies to the Individual Defendants’ argument that “to
              the extent each of the statements were material, Nutriband could have
              conducted due diligence and verified each of the alleged misrepresenta-
              tions made during the initial month of negotiations. Nutriband cannot use
              a securities fraud claim to second-guess the transaction.” (Reply at 8.)




                                                  24
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 25 of 29 PageID #: 772




              presumption of an opportunity to commit fraud. Nguyen v. New
              Link Genetics Corp., 297 F. Supp. 3d 472, 493 (S.D.N.Y. 2018)
              (“[T]his [c]ourt presumes that corporations, corporate officers,
              and corporate directors would have the opportunity to commit
              fraud if they so desired. Thus the only question is whether the
              [c]omplaint adequately pleads motive.”). To demonstrate mo-
              tive, a plaintiff “must allege that the corporate defendant or its
              officers benefited in some concrete and personal way from the
              purported fraud,” typically by alleging corporate insiders “made
              a misrepresentation in order to sell their own shares at a profit.”
              ECA, 553 F.3d at 198. Here, Nutriband has adequately plead that
              the Individual Defendants made numerous misrepresentations5
              to make the Corporate Defendants seem more desirable to Nu-
              triband that, ultimately, allowed the Individual Defendants to sell
              their stock in the Corporate Defendants (which Nutriband alleges
              is “essentially worthless”) for 5 million shares of Nutriband’s
              stock, currently valued at $47 million. (E.g. ¶ 92.)
              Of course, other inferences are plausible that would explain the
              Individual Defendants’ behavior; yet, at the motion to dismiss
              stage, the court considers whether “a reasonable person would
              deem the inference of scienter cogent and at least as compelling
              as any opposing inference one could draw from the facts al-
              leged.” Tellabs, 551 U.S. at 324. Here, the inference of scienter—
              i.e., that the Individual Defendants misrepresented the scope,
              business capabilities, and industry connections of the Defendants
              in order to enter into a partnership with Nutriband that would
              yield them millions of dollars in profits while keeping the most
              valuable part of the Agreement, the IP, for themselves—is cogent
              and compelling. Such a conclusion is supported by Nutriband’s
              allegations that the Individual Defendants “never executed the
              required corporate documents, or undertook any measures, to
              transfer and assign to Nutriband their stock ownership in the

              5
                  See supra, Section III.A.




                                              25
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 26 of 29 PageID #: 773




              Corporate Defendants or the IP,” and that “on or about March 9,
              2018, [Kalmar] refiled the IP in his own name, for him personally
              and individually to own and control.” (Compl. ¶¶ 68-73.) In other
              words, based on Nutriband’s allegations, not only did the Indi-
              vidual Defendants misrepresent key facts about the Corporate
              Defendants to induce Nutriband into entering an agreement that
              would yield the Individual Defendants significant profits, but
              they also never provided to Nutriband what they had promised
              under the Agreement. And, given that the Individual Defendants
              were the highest-ranking executives of the Corporate Defend-
              ants, it would “strain[] credulity” to believe they were not
              involved (and aware of) these misrepresentations. See S.E.C. v.
              China Northeast Petroleum Holdings Ltd., 27 F. Supp. 3d 379, 392
              (S.D.N.Y. 2014).
              The Individual Defendants argue that, to the contrary, Nutriband
              actually did receive both the IP and the benefit of Kalmar and
              Murphy’s expertise in the industry. (See Mem. at 20.) Nutriband
              points to various of Nutriband’s SEC filings6 in which Nutriband
              announces that is has acquired the Corporate Defendants and
              their IP, and incorporates the acquisition into various financial
              statements, as evidence that “all parties believed the transaction
              was successfully executed in May 2017.” (Id. at 20-21.) Yet, the
              complaint alleges that it was not until June 2018 that Nutriband’s
              CEO “learned that the IP was not in Nutriband’s name,” that Nu-
              triband “never became the legal owner of the Corporate
              Defendants,” and that Kalmar had “refiled the IP in his name.”
              (Compl. ¶¶ 68-73.) Contrary to the Individual Defendants’ argu-
              ment, it follows that before learning in June 2018 that the

              6
               To support these assertions, the Individual Defendants rely on certain of
              Nutriband’s SEC filings, which the Individual Defendants have appended
              as Exhibits to their motion. (See Nutriband Form 10-Q July 31, 2017 (Dkt.
              28-60); Nutriband Form 8-K Aug. 8, 2017 (Dkt. 28-7); Nutriband Form
              10-Q Oct. 31, 2017 (Dkt. 28-8); Nutriband Form 10-K Jan. 31, 2018 (Dkt.
              28-9).)




                                                 26
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 27 of 29 PageID #: 774




              Individual Defendants had not held up their end of the Agree-
              ment, Nutriband would have assumed in May 2017 that the
              Agreement had been executed properly. It also follows that Nu-
              triband would not have taken issue with the Individual
              Defendants serving on Nutriband’s board of directors after the
              signing of the Agreement until Nutriband discovered the fraud.
              The Individual Defendants argue that their service on the board
              in this period “negates any inference the Individual Defendants
              acted with a fraudulent motive for their personal gain.” (Mem. at
              21.) The court disagrees; the fact that the Individual Defendants
              served on Nutriband’s board does not address in any way: (1) the
              allegations that they did not provide Nutriband with the IP and
              stock ownership of the Corporate Defendants as required by the
              Agreement; (2) the allegations that, as a result of the Agreement
              and in spite of their noncompliance, the Individual Defendants
              were enriched by millions of dollars’ worth of Nutriband stock;
              or (3) that the Individual Defendants were paradigmatic corpo-
              rate insiders who would have been aware of the numerous
              alleged misrepresentations in the first place.
              Ultimately, while the Individual Defendants’ arguments poten-
              tially support an inference that no fraud occurred and that
              Nutriband is simply now trying to impermissibly escape an arm-
              length business decision it has come to regret7, the inference that
              the Individual Defendants fraudulently induced Nutriband to en-
              ter the Agreement is “at least as compelling.” Tellabs, 551 U.S. at



              7
                This perspective, not surprisingly, is a theme running through the Indi-
              vidual Defendants’ papers. In particular, the Individual Defendants take
              issue with the fact that Nutriband first sought rescission of the contract in
              Florida state court before filing the instant securities action in this court.
              (See, e.g., Reply at 10.) The court takes no position on Nutriband’s litiga-
              tion strategy, and only addresses the narrow issue before it—whether
              Nutriband’s complaint survives the Individual Defendants’ motion to dis-
              miss.




                                                   27
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 28 of 29 PageID #: 775




              324. As such, the court cannot find as a matter of law that Nu-
              triband has failed to adequately plead scienter. Therefore, the
              Individual Defendants’ motion to dismiss Nutriband’s Section
              10(b) and Rule 10b-5 claims is denied.
                  D. Section 20(a) Claim
              Section 20(a) of the Exchange Act provides that:
                  Every person who, directly or indirectly, controls any person
                  liable under any provision of [the 1934 Act] or of any rule or
                  regulation thereunder shall also be liable jointly and sever-
                  ally with and to the same extent as such controlled person to
                  any person to whom such controlled person is liable, unless
                  the controlling person acted in good faith and did not di-
                  rectly or indirectly induce the act or acts constituting the
                  violation or cause of action.
              15 U.S.C. § 78t(a). “It is axiomatic that liability for a Section
              20(a) violation is derivative of liability for a Section 10(b) viola-
              tion.” Special Situations Fund III QP, L.P. v. Deloitte Touche
              Tohmatsu CPA, Ltd., 33 F. Supp. 3d 401, 437 (S.D.N.Y. 2014).
              Therefore, “[t]o establish a prima facie case of control person li-
              ability, a plaintiff must show (1) a primary violation by the
              controlled person, (2) control of the primary violator by the de-
              fendant, and (3) that the defendant was, in some meaningful
              sense, a culpable participant in the controlled person's fraud.” In
              re NQ Mobile, Inc. Sec. Litig., No. 13-CV-7608 (WHP), 2015 WL
              1501461, at *2 (S.D.N.Y. Mar. 27, 2015).
              Here, the Individual Defendants argue that Nutriband’s Section
              20(a) claim should be dismissed solely because Nutriband has
              failed to plead a claim under Section 10(b). (Mem. at 22.) How-
              ever, because the court finds that Nutriband has adequately
              plead a primary violation, Nutriband has satisfied the first ele-
              ment of Section 20(a) liability. The court finds that the second




                                               28
Case 1:19-cv-02511-NGG-SJB Document 30 Filed 07/20/20 Page 29 of 29 PageID #: 776




                 and third elements have likewise been met, as Nutriband has suf-
                 ficiently alleged that the Individual Defendants had control of the
                 Corporate Defendants and were “cupable participant[s]” in the
                 Corporate Defendants’ fraud. (See Compl. ¶¶ 97-102.) Therefore,
                 Nutriband has stated a claim under Section 20(a) of the Ex-
                 change Act.

                     CONCLUSION

                 For the foregoing reasons, the Individual Defendants’ (Dkt. 28)
                 motion to dismiss is DENIED. The parties are DIRECTED to con-
                 tact the chambers of Magistrate Judge Sanket J. Bulsara to
                 discuss next steps in this case.


        SO ORDERED.


        Dated:      Brooklyn, New York
                    July 20, 2020

                                                             _/s/ Nicholas G. Garaufis_
                                                             NICHOLAS G. GARAUFIS
                                                             United States District Judge




                                                 29
